Citation Nr: 1109363	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and April 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The Veteran testified before the undersigned member of the Board at an August 2009 personal hearing.  In January 2010, the Board remanded the claim for additional development.


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor; a psychiatric disorder, to include PTSD, was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against a nexus between the post-service diagnosis of a psychiatric disorder and service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2007, January 2008; rating decisions in November 2007 and April 2008: a statement of the case in December 2005, and supplemental statements of the case in June 2009; and a supplemental statement of the case in December 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's representative in February 2011 indicated that there were outstanding records for treatment rendered at the Palo Alto, California VAMC.  However, the Board notes that records from Menlo Park Division were associated with the claims file and the Menlo Park Division is part of the VA Palo Alto Health Care System.  In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination in November 2010.  The Veteran has requested that a new examination be scheduled because the November 2010 examination was inadequate.  In essence, he disagreed with the examiner's findings.  The Board finds it unnecessary to reschedule the Veteran for a new VA examination to adjudicate the claim of service connection because the competent medical evidence of record does not link any current diagnosis of a psychiatric disorder to any event, injury, or disease in service, nor is there any medical evidence that etiologically links those claimed disabilities to service.  Furthermore, because the Veteran's statements regarding incurrence and continuity of symptomatology are contradictory and not credible, the Board finds that remand for another examination to consider those statements is unnecessary.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The Board finds that evidence weighs against a finding of that the Veteran currently suffers from a psychiatric disorder that was caused or aggravated by service, and the Veteran's statements of in-service stressor incidents, incurrence, chronicity and continuity of symptomatology are found to lack credibility.  Accordingly, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past events.  Therefore, the Board finds that a remand for a VA examination would not be beneficial in the adjudication of the claim, thus, is not required in this case.   

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that his psychiatric disorder is related to his service. Specifically, he contends that he suffered from constant anxiety and stress while waiting to be sent to Vietnam.  Although his unit was not deployed to Vietnam, he claims that the stress of waiting to be deployed and seeing the disfigured faces and bodies of returning soldiers took a toll on his mental health.  He contends that he began using drugs in order to cope with the stress, and sought treatment for his anxiety and depression while in service.  The Veteran alleges that his anxiety and mental problems continued after he separated from service, for which he sought mental health treatment for many years.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

A Veteran is presumed to be in sound condition when on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(4) (2010).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran's service medical records do not show any complaint of or treatment for anxiety, stress, depression, or any other mental health problems.  They do show that in August 1971, the Veteran was brought to the medical clinic under suspicion of drug use.  At that time, his urinalysis was negative for heroin or other drugs and the diagnosis of the Veteran's condition was "not conclusive."  

The Veteran's service personnel file shows a history of arrest prior to service induction in July 1970.  The service personnel records show that he received Article 15 punishments three times, twice for not reporting for duty and once for not completing an assigned task.  The Veteran had no foreign or over sea service.  

Post-service VA treatment records show that in March 1975 and twice in October 1975, the Veteran was admitted to an inpatient program for heroin detoxification. He reported that he had begun to use heroin and other drugs while in service.  In April 1996, the Veteran reported being in Vietnam during active duty, from 1970 to 1972.  The clinician noted that the Veteran described paranoia and PTSD symptoms when drinking, but not during the interview.  He was diagnosed with PTSD secondary to his experiences in Vietnam.  From August 1996 to September 1996, the Veteran was court-ordered to partake in an inpatient polysubstance abuse program.  His discharge diagnosis was heroin, cocaine, and nicotine dependence, with an Axis II diagnoses of antisocial personality traits and paranoid ideation secondary to sleep deprivation.  Treatment records following discharge from the program show a diagnosis of adjustment disorder.  In October 1996, the Veteran reported having suspicious thoughts and feeling stressed with the removal of his bladder due to bladder cancer.  He also complained of having a depressed mood, anxiety, ruminative thinking, and sleep impairment.  The diagnostic impression was rule-out substance induced mood, rule-out adjustment disorder with anxious mood, and rule-out major depression.  He was found to have substance dependence in early remission.

In November and December 1999, the Veteran sought mental health treatment to establish abstinence from drugs and alcohol in order to gain custody of his son.  At that time, he denied seeking any psychological treatment prior to 1996.  He had been taking medication for his depression prescribed by his psychiatrist.  He was referred for psychological treatment.  VA clinical treatment notes in January 2007, show that the Veteran reported trauma in service and tested positive for a PTSD screening. 

At his August 2009 hearing, the Veteran stated that he had received treatment for his mental condition beginning in 1974, approximately two years after separating from service.  At that time, he contends that he was evaluated for anxiety, depression, and stress over a period of four to five days, but was not given a diagnosis.  He continued to receive treatment intermittently until 1977, and from 1986 to 1987.  Reportedly he was first diagnosed with PTSD at that time.  From 1987 to 1996, he continued to receive treatment for his mental disorder, and had recently been treated for PTSD.

VA treatment records in May 2009 show that the Veteran sought PTSD counseling due to unresolved issues related to active military duty in Vietnam.  In June 2009, the Veteran talked about being in Vietnam and described emotionally having to shut down to deal with daily threats of death.  The Veteran described psychiatric symptoms to include isolating behavior, trouble sleeping, depression, anxiety, stress, trust issues, irritability, and trouble forming or maintaining relationships.  The clinician noted unresolved PTSD issues.  

The Veteran underwent a VA psychiatric examination in November 2010.  He complained of social isolation, lack of motivation, fear of going anywhere, fatigue, poor sleep, trouble concentrating, and feeling sad.  He stated that he had been symptomatic for 40 years.  The Veteran reported that while he never served in Vietnam, he experienced intense fear of being deployed to Vietnam, and seeing the disfigured faces and bodies of returning soldiers.  He denied feelings of helplessness or horror.  The Veteran stated that he began using drugs in order to cope with the stress, and sought treatment for his anxiety and depression while in service.  The  examiner noted that the Veteran had a history of providing contradictory reports regarding his psychiatric symptoms and history, as shown by the treatment records.  For instance, the examiner noted that the diagnosis of PTSD was based on the Veteran's reports of being in Vietnam, which were not supported by the evidence of record.  Additionally, the examiner noted contradicting reports in the medical evidence and on examination pertaining to drug use history, his family life prior to service, and his legal history.  Following an examination and interview of the Veteran, and a review of the claims file, the examiner diagnosed polysubstance abuse in full sustained remission, depressive disorder not otherwise specified, and antisocial personality disorder.  The examiner determined that the Veteran's reported in-service stressor could only be construed as a true stressor in the most liberal interpretation, and in any event, the Veteran did not show sufficient symptoms to warrant a diagnosis of PTSD.  The examiner further noted that the Veteran's reports of fear of going to Vietnam during service were recent and not previously recorded in the medical evidence.  The examiner opined that secondary gain appeared to be a great motivation for the Veteran's reported in-service stressor.  The examiner stated that the Veteran's personality disorder, manifested by disregard for others, deceitfulness, and lack of responsibility for his actions, all of which contributed to impaired relationships and coping skills, pre-existed service.  The examiner found that the subsequent addiction and mood disorder symptoms were likely caused by the life stressors, including illegal activity, drug abuse and unstable relationships.  Accordingly, the examiner concluded that the Veteran's psychiatric disorder was less likely as not caused by or the result of service, nor did it develop within one year of discharge from service.  The examiner based the opinion on the vagueness of the Veteran's reports, his internally inconsistent statements, and his sense of entitlement which not only supported a diagnosis of antisocial personality disorder, but also pointed toward malingering of symptoms for secondary gain. 

Competency is a legal concept in determining whether medical or lay evidence may be considered or is admissible.  That is distinguished from weight and credibility, a factual determination going to the probative value of the evidence, or whether evidence tend to prove a fact, once that evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).

While the VA examiner in November 2010 diagnosed the Veteran with a pre-existing personality disorder, no other material evidence indicates that the Veteran had a pre-existing psychiatric disability.  As a psychiatric disorder is not shown by clear and unmistakable evidence to have pre-existed service, the presumption of soundness has not been rebutted as to a psychiatric disorder.  Therefore, the Veteran is presumed sound as to a psychiatric disorder when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  However, a personality disorder is not disability for VA purposes.  38 C.F.R. § 3.304(b) (2010).

Having established that the Veteran is entitled to a presumption of soundness with respect to a psychiatric condition, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.

An acquired psychiatric disorder, to include PTSD, was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory and his contentions have changed frequently during the course of his claim.

A diagnosis of a psychiatric condition was first shown by the evidence of record to be diagnosed in 1996, approximately 24 years after discharge from service.  The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

Moreover, the Veteran's statements have been internally inconsistent and inconsistent with the evidence of record.  While the Veteran has reported treatment for psychiatric symptoms in service and continuously after service discharge, the evidence shows that the Veteran was initially treated for psychiatric symptoms in 1996.  Consistent with the medical evidence of record in 1999 the Veteran denied seeking any psychological treatment prior to 1996.  The VA examiner in November 2010 noted that the Veteran had a history of providing contradictory reports regarding his psychiatric symptoms, treatment history, drug use history, his family life prior to service, and his legal history.  The medical evidence shows that at different times the Veteran endorsed service in Vietnam, which is not supported by the service personnel records.  The Veteran's reports of fear of going to Vietnam during service were made in conjunction with his current application for VA benefits, noted by the VA examiner.  Moreover, the examiner opined that the Veteran's reports pointed toward malingering of symptoms for secondary gain. 

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradict his earlier statements and other evidence of record.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability, to include PTSD related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §3.304(f) (2010).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of PTSD.  For this reason, the Board finds that the statements of the Veteran that he has PTSD related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

By regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2010).  For that reason, PTSD is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The only affirmative PTSD diagnosis of record is contained in the VA clinical treatment notes after 1996.  However, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2010).  Also, the diagnosis of PTSD was based on purported service in Vietnam, which is not corroborated by the Veteran's service records.  The November 2010 VA examiner specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Board finds that the examiner's opinion that the Veteran did not warrant a diagnosis of PTSD is most persuasive because the examiner made that finding with access to the Veteran's claims file with medical history and following examination of the Veteran.  The Board finds that medical finding more persuasive than the previous diagnosis of PTSD, based upon an inaccurate factual background.

More importantly, the diagnosis of PTSD recorded in the VA clinical treatment notes was based on the Veteran's report of exposure to combat in service while stationed in Vietnam.  As for the Veteran's statements regarding combat service, which he has recently denied, the service records do show Vietnam service or participation in combat.  The Board finds the Veteran not credible as to the alleged combat stressors, and concludes that the Veteran was not involved in combat with the enemy and his statements alone are insufficient to establish the occurrence of any in-service combat stressor.  

To the extent that the Veteran links PTSD to the noncombat stressor of fear of being deployed to Vietnam and seeing the disfigured faces and bodies of returning soldiers, the Veteran's statements regarding his stressful events in service have carefully been considered.  As a fact finder, the Board finds that the Veteran's alleged stressor does not provide a basis to assume that the Veteran has PTSD caused by those stressors because the claimed stressor did not involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Furthermore, the Board finds the Veteran's alleged stressor of seeing disfigured and dead servicemen to be not credible.  The examiner in November 2010 determined that the Veteran's reported in-service stressor could only be construed as a true stressor in the most liberal interpretation, and in any event, the Veteran did not show sufficient symptoms to warrant a diagnosis of PTSD.  Moreover, on examination the Veteran denied feelings of helplessness or horror in relation to the reported noncombat stressor.  In addition, the VA examiner noted that the Veteran's reports of fear of going to Vietnam during service were recent and not previously recorded in the medical evidence.  The assessment at that time was malingering of symptoms for secondary gain.  Therefore, the Board finds that his reports of experiencing stressful events are not credible.

As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, and in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during his service, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment and diagnoses, to include depressive disorder, antisocial personality disorder with paranoid ideation, and possible mood and adjustment disorders.  The determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

Moreover, with respect to the question of medical causation, VA obtained a medical opinion, which considered the Veteran's contentions.  The medical opinion did not associate the Veteran's psychiatric disorders to service.  Significantly, the VA examiner in November 2010, following a review of the claims file, to include the service medical and personnel records, post-service treatment records, and examination of the Veteran, diagnosed polysubstance abuse in full sustained remission, depressive disorder not otherwise specified, and antisocial personality disorder.  The examiner concluded that the Veteran's psychiatric disorder was less likely as not caused by or the result of service, nor did it develop within one year of discharge from service.  The Board finds that the VA examiner's opinion is both competent and credible.  The Board attaches significant probative value to the November 2010 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's psychiatric symptomatology was not related to service, and most likely was due to life stressors, including illegal activity, drug abuse and unstable relationships.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  Indeed, service-connection for a psychiatric disorder has not been established.

The records also show an extensive history of treatment for polysubstance abuse starting in 1975.  According to the law currently in effect, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion for review en banc denied, 268 F.3d 1340 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of alcohol and drugs during service, and for any psychiatric disorder that is due to the abuse of alcohol or drugs following his separation from service. 

In sum, as the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


